number release date id office uilc cca_2010031815030037 ---------- from ------------------- sent thursday date pm to --------------- cc ----------- subject re penalties are determined at the partnership level but the underpayment is not see stobie creek we just determine in the tefra proceeding that the penalty applies to the partners based on the partnership's negligence overvaluation of a partnership asset etc no actual computation of the penalty is done at the partnership level underpayment_of_tax attributable to the partnership_item adjustments the penalty is then computed by the service after the partnership proceeding is completed and assessed against the partner as a computational adjustment see the recent 7th circuit opinion on this issue in desmet domuliwicz call me if you want to discuss id the tefra decision just states that the penalty shall apply to any
